              1      COOLEY LLP
                     JOHN W. CRITTENDEN (101634) (jcrittenden@cooley.com)
              2      101 California Street, 5th Floor
                     San Francisco, CA 94111-5800
              3      Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
              4
                     COOLEY LLP
              5      BOBBY GHAJAR (198719) (bghajar@cooley.com)
                     MARCUS D. PETERSON (265339) (mpeterson@cooley.com)
              6      ROSE KAUTZ (307831) (rkautz@cooley.com)
                     1333 2nd Street, Suite 400
              7      Santa Monica, CA 90401
                     Telephone: (310) 883-6400
              8      Facsimile: (310) 883-6500

              9      COOLEY LLP
                     ANGELA L. DUNNING (212047) (adunning@cooley.com)
            10       JUDD D. LAUTER (290945) (jlauter@cooley.com)
                     3175 Hanover Street
            11       Palo Alto, CA 94304-1130
                     Telephone: (650) 843-5000
            12       Facsimile: (650) 849-7400

            13       Attorneys for Defendant
                     CONTEXTLOGIC INC. d/b/a WISH
            14

            15                                    UNITED STATES DISTRICT COURT

            16                                NORTHERN DISTRICT OF CALIFORNIA

            17       DEALDASH OYJ and DEALDASH INC.,               Case No. 3:18-cv-02353-MMC

            18                      Plaintiffs,                    DECLARATION OF MARCUS PETERSON
                                                                   PURSUANT TO L.R. 79-5 IN SUPPORT OF
            19             v.                                      DEFENDANT’S ADMINISTRATIVE
                                                                   MOTION TO SEAL
            20       CONTEXTLOGIC INC. d/b/a WISH,
                                                                   Judge: Hon. Maxine M. Chesney
            21                      Defendant.

            22                                                     Complaint filed: April 18, 2018
                                                                   Trial date:      August 19, 2019
            23

            24

            25

            26

            27

            28
  COOLEY LLP                                                                                    PETERSON DECL. ISO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                              1.                  DEFENDANT’S ADMIN MOTION TO SEAL
                                                                                       CASE NO. 3:18-CV-02353-MMC
              1              I, Marcus Peterson, declare:

              2              1.     I am an attorney licensed to practice in the State of California and have been admitted

              3      to appear on behalf of Defendant ContextLogic Inc. d/b/a Wish (“Wish”). I submit this declaration

              4      pursuant to Civil Local Rule 79-5(d) in support of Wish’s Administrative Motion to File Under Seal.

              5      I have personal knowledge of the facts set forth herein, except where noted, and, if called to testify,

              6      could and would competently testify thereto under oath.

              7              2.     Wish requests sealing of materials that it has designated “Highly Confidential –

              8      Attorneys’ Eyes Only” under the Protective Order entered by this court on November 8, 2018 (Dkt.

              9      80 “the Protective Order”). I have reviewed each of the following documents discussed below.

            10               3.     The documents in exhibit C to the Joint Letter Brief re Wish’s Motion to Compel and

            11       Motion for Sanctions include a portion of an internal and non-public customer service training

            12       presentation, a highly confidential calendar of intended social media posts, an internal email regarding

            13       business matters, and communications with customers about the daily wheel feature. Allowing these

            14       documents to be filed publicly would cause harm to Wish, as its competitors (and Plaintiffs) could

            15       gain insight into Wish’s internal business processes and strategies, allowing those competitors to

            16       unfairly compete with Wish.

            17               I declare under penalty of perjury under the laws of the United States of America that the

            18       foregoing statements are true and correct.

            19               Executed this 9th day of April 2019, at Chino, California.

            20
                                                                                                /s/ Marcus Peterson
            21                                                                                    Marcus Peterson
            22

            23       201883923

            24

            25

            26

            27

            28
  COOLEY LLP                                                                                             PETERSON DECL. ISO
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                      1.                   DEFENDANT’S ADMIN MOTION TO SEAL
                                                                                                CASE NO. 3:18-CV-02353-MMC
